MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                     May 16 2019, 10:35 am
regarded as precedent or cited before any
                                                                               CLERK
court except for the purpose of establishing                               Indiana Supreme Court
                                                                              Court of Appeals
the defense of res judicata, collateral                                         and Tax Court

estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEES
Lakesha L. Norington                                     Curtis T. Hill, Jr.
Carlisle, Indiana                                        Attorney General of Indiana

                                                         David E. Corey
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Lakesha (Shawntrell) Norington,                          May 16, 2019
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         18A-CT-1253
        v.                                               Appeal from the Henry Circuit
                                                         Court
Officer M. Logan and The State                           The Honorable Kit C. Dean Crane,
of Indiana,                                              Judge
Appellees-Defendants                                     Trial Court Cause No.
                                                         33C02-1710-CT-43



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CT-1253 | May 16, 2019                       Page 1 of 4
[1]   Lakesha Norington 1 appeals the trial court’s order of dismissal of her civil

      action for failure to pay a partial filing fee. We affirm.



                               Facts and Procedural History
[2]   Norington is an inmate at the Westville Correctional Facility. 2 At some point

      in 2017, Norington filed a civil action in Henry County Circuit Court against

      “Officer M. Logan” for “Deliberate Indifference to Health and Safety resulting

      in assault and battery.” (App. Vol. II at 48) (formatting in original). On

      October 19, 2017, Norington filed a Verified Petition to Waive Civil Court

      Filing Fees and a Certification of Offender Trust Account. On December 11,

      2017, the trial court ordered Norington to pay $2.53 toward the court costs for

      the Henry County action and required her to do so by January 25, 2018, or the

      action would be dismissed.


[3]   On January 22, 2018, Norington filed a Motion to Correct Record of Court,

      alleging various defects in the trial court’s December 11 order. Norington did

      not pay the partial filing fee as ordered by the trial court and on February 26,

      2018, the trial court entered an order dismissing Norington’s Henry County

      action.




      1
          Norington’s given name is Shawntrell Norington, but she is referenced in court documents as Lakesha.
      2
        The record indicates Norington may have been incarcerated at the New Castle Correctional Facility and/or
      the Wabash Valley Correctional Facility during the underlying proceedings.

      Court of Appeals of Indiana | Memorandum Decision 18A-CT-1253 | May 16, 2019                      Page 2 of 4
                                Discussion and Decision
[4]   Norington proceeds pro se. It is well settled that pro se litigants are held to the

      same standards as licensed attorneys, and thus they are required to follow

      procedural rules. Evans v. State, 809 N.E.2d 338, 344 (Ind. Ct. App. 2004),

      trans. denied. Fatal to Norington’s appeal is her non-compliance with several

      appellate rules, the two most important being Indiana Appellate Rule

      46(A)(8)(a) and Indiana Appellate Rule 50(2)(a).


[5]   Indiana Appellate Rule 46(A)(8)(a) requires, in relevant part, “argument must

      contain the contentions of the appellant on the issues presented, and supported

      by cogent reasoning. Each contention must be supported by citations to the

      authorities [and] statutes[.]” While Norington’s brief contains multiple

      citations to legal precedent, it is unclear how any of that precedent relates to the

      issues she brings on appeal. Failure to present a cogent argument results in

      waiver of the issue on appeal. Hollowell v. State, 707 N.E.2d 1014, 1025 (Ind.

      Ct. App. 1999).


[6]   Additionally, Indiana Appellate Rule 50(2)(a) requires the appellant provide the

      “chronological case summary for the trial court” as part of her appendix.

      Norington has not done so, and her failure has made it nearly impossible to

      discern the timeline of events occurring in the Henry Circuit Court prior to the




      Court of Appeals of Indiana | Memorandum Decision 18A-CT-1253 | May 16, 2019   Page 3 of 4
      dismissal of her action. 3 Because Norington has not provided cogent argument

      or an adequate record, we cannot determine error occurred below and,

      accordingly, we affirm the trial court’s dismissal of her claim.



                                                 Conclusion
[7]   The issues Norington sets forth in her appeal are waived for failure to make a

      cogent argument because she did not cite to relevant legal precedent in her

      brief. Nor did she provide a Chronological Case Summary in her appendix, as

      required by Indiana Appellate Rule 50(2)(a), such that we could determine

      what happened in the trial court prior to the dismissal of her complaint.

      Accordingly, we affirm.


[8]   Affirmed.


      Baker, J., and Tavitas, J., concur.




      3
       The State directs us to the MyCase docket for the underlying action, however the MyCase docket is not an
      official court record, as indicated at the top of the MyCase record. See Anderson v. Horizon Homes, 644 N.E.2d
1281, 1287 (Ind. Ct. App. 1995) (Chronological Case Summary is the official record of the court), trans.
      denied.

      Court of Appeals of Indiana | Memorandum Decision 18A-CT-1253 | May 16, 2019                       Page 4 of 4